Exhibit 10.1

 

NON-EMPLOYEE DIRECTOR COMPENSATION

 

 

Cash compensation for non-employee directors is as follows: 

       

Position

 

Annual Retainer

           

All Members (Base)

  $ 25,000  

Additional Retainers

       

Board Chairman

  $ 20,000  

Board Vice Chairman

  $ 5,000  

Audit Committee Chairman

  $ 15,000  

Compensation Committee Chairman

  $ 10,000  

Nominating Committee Chairman

  $ --  

Audit Committee Member (other than Chairman)

  $ 5,000  

Compensation Committee Member (other than Chairman)

  $ 5,000  

Nominating Committee Member (other than Chairman)

  $ --  

 

Equity compensation for non-employee directors is as follows:

 

Annual Grants. Each year, immediately following Cardica, Inc.’s Annual Meeting
of Stockholders, each non-employee director will automatically be granted an
option to purchase 50,000 shares of the Company’s common stock. Each such option
will vest monthly over the ensuing year.

 

Initial Grants. Automatically upon becoming a director, any new non-employee
director shall be granted an option to purchase 75,000 shares of Cardica, Inc.’s
common stock, vesting monthly over three years.

 

 

 

 